    Case 20-11419 Doc 1-2 Filed 08/07/20 Entered 08/07/20 14:40:01 Balance Sheet Page 1 of 2

8:27 AM                                  Genesis Venture Logistics, LLC
07/13/20                                            Balance Sheet
Accrual Basis                                       As of July 13, 2020

                                                                          Jul 13, 20
                ASSETS
                  Current Assets
                    Checking/Savings
                       Citizens Bank & Trust Checking                                    1,218.03
                       Metairie Bank                                                     3,591.76
                       Red River Bank                                                   10,677.26

                     Total Checking/Savings                                             15,487.05

                     Accounts Receivable
                       Accounts Receivable                                         1,281,582.02

                     Total Accounts Receivable                                     1,281,582.02

                     Other Current Assets
                       Amerifactors Escrow                                             218,528.87

                     Total Other Current Assets                                        218,528.87

                  Total Current Assets                                             1,515,597.94

                  Fixed Assets
                     Accumulated Depreciation                                          -13,225.00
                     Company Vehicles
                       2016 GMC Yukon                                       75,497.00

                     Total Company Vehicles                                             75,497.00

                  Total Fixed Assets                                                    62,272.00

                  Other Assets
                    Due From Steve Farmer                                               35,700.00

                  Total Other Assets                                                    35,700.00

                TOTAL ASSETS                                                       1,613,569.94

                LIABILITIES & EQUITY
                   Liabilities
                      Current Liabilities
                         Accounts Payable
                             Accounts Payable                                      3,493,020.18

                        Total Accounts Payable                                     3,493,020.18

                        Credit Cards
                          Capital One Credit Card                                         -643.72

                        Total Credit Cards                                                -643.72

                        Other Current Liabilities
                          Due to Big Rig                                                 6,325.42
                          EIDL Loan                                                     10,000.00
                          Loans
                             Loan Me                                         3,962.30
                             Royal Business Group (5)                       58,461.00
                             Royal Business Group (6)                      245,729.75
                             SBA Loan                                       94,600.00

                           Total Loans                                                 402,753.05




                                                                                                    Page 1
    Case 20-11419 Doc 1-2 Filed 08/07/20 Entered 08/07/20 14:40:01 Balance Sheet Page 2 of 2

8:27 AM                                  Genesis Venture Logistics, LLC
07/13/20                                               Balance Sheet
Accrual Basis                                          As of July 13, 2020

                                                                             Jul 13, 20
                           Payroll Liabilities
                             Federal Withholding                               14,617.26
                             FUTA                                                 277.00
                             IL State Withholding                                 594.00
                             LA State Withholding                               1,578.23
                             LA Unempl                                             77.50
                             PA Local Withholding                                 160.44
                             PA State Withholding                                 308.64
                             PA Unempl                                             21.00
                             TX Unemp                                              27.90

                           Total Payroll Liabilities                                       17,661.97

                           PPP Loan                                                       141,700.00

                        Total Other Current Liabilities                                   578,440.44

                     Total Current Liabilities                                        4,070,816.90

                     Long Term Liabilities
                       Due to Derwin Falcon                                               176,198.50
                       TD Auto Finance GMC                                                 26,903.26

                     Total Long Term Liabilities                                          203,101.76

                  Total Liabilities                                                   4,273,918.66

                  Equity
                    Investment-Lorraine Hyde                                           1,631,930.24
                    Retained Earnings                                                 -4,561,494.40
                    Net Income                                                           269,215.44

                  Total Equity                                                        -2,660,348.72

                TOTAL LIABILITIES & EQUITY                                            1,613,569.94




                                                                                                       Page 2
